Citation Nr: 1611203	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-23 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right eye injury.

2.  Whether new and material evidence has been receive to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected residuals of head injury to include brain and motor dysfunction, speech disorder, and movement disorder of the hands prior to October 23, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to an increased rating for residuals of head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of entitlement to service connection for right eye injury and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for a right eye injury and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a July 2015 statement, the Veteran expressed his intent to withdraw his appeal as to the claims of entitlement to service connection for a right eye injury and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a right eye injury and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder; these matters are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a right eye injury is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement for an acquired psychiatric disorder is dismissed.



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal must be remanded for further development.

The protocol for traumatic brain injury (TBI) was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  In the present case, the Veteran's service-connected residuals of a head injury have been rated under both criteria.

The Board notes that the Veteran was service-connected for residuals of a head injury to include tinnitus and headaches in a June 1994 rating decision.  He filed a claim of entitlement to an increased rating in January 2006, which was denied in the August 2007 rating decision.  In a July 2010 rating decision, the RO granted service connection for brain and motor dysfunction, a speech disorder, and a movement disorder of the hands as residuals of the head injury, effective from January 23, 2006.  The RO determined that an increased evaluation (in excess of the assigned 10 percent rating) was not warranted for the service-connected residuals of a head injury to include brain and motor dysfunction, a speech disorder, and a movement disorder of the hands, under the old criteria.  The RO then assigned a 100 percent evaluation from October 23, 2008, under the new criteria.  As indicated above, the Veteran seeks an increased rating for the service-connected residuals of head injury prior to October 23, 2008.

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304 (which evaluates dementia due to head trauma under 38 C.F.R. § 4.130).  This 10 percent disability rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

As indicated above, the July 2010 rating decision granted entitlement to service connection for brain and motor dysfunction, speech disorder, and movement disorder of the hands, as residuals of the service-connected head injury.  The RO determined that the combined evaluation warranted no higher than the previously assigned 10 percent evaluation under Diagnostic Code 8045 prior October 23, 2008.  Critically, as described in the July 2010 rating decision, because the Veteran is now service-connected for a cognitive disorder it must be determined whether said disability warrants a separate evaluation prior to October 23, 2008.  To this end, a cognitive disorder, as a psychiatric disability, is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9327.  The Board notes that the Veteran has been denied service connection for an acquired psychiatric disability to include major depression with panic disorder, bipolar disorder, and an underlying personality disorder; as described above, he withdrew his appeal as to this claim.

Notably, the September 2008 VA examination report indicated that the Veteran's "performance on the Cognistat shows clinical impairment in several areas of cognitive functio[n]ing.  This is the basis of the dementia diagnosis."  The examiner then rendered the following opinion with regard to total occupational and social impairment, "[t]he patient has two serious Axis I diagnoses of bipolar disorder and panic disorder with agoraphobia.  In addition, the patient exhibits some impairment in cognitive functioning sufficient to warrant a diagnosis of Dementia, NOS."  The examiner continued, "[t]he combination of mood swings, episodic grandiosity, recurrent panic attacks, and inability to leave his residence render this patient incapable of sustaining competitive employment."  The examiner further opined, "[m]oreover, [t]he combination makes it most unlikely that the patient could engage in the give and take of ordinary social interaction."

In consideration of the conclusion of the September 2008 VA examiner, the Board finds that the evidence is unclear concerning the extent of the Veteran's occupational and social impairment due to the diagnosed cognitive disorder prior to October 23, 2008.  As such, this matter presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA medical opinion to address the severity of the Veteran's social and occupational impairment due to his cognitive disorder prior to October 23, 2008.

Accordingly, the case is REMANDED for the following action:

1. Refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed cognitive disorder.  The Veteran does not need to be examined, unless the examiner determines otherwise.

The examiner should review the Veteran's claims file, including all examination and treatment records, and provide a detailed account of all manifestations of the service-connected cognitive disorder, to include brain and motor dysfunction and speech disorder, found to be present prior to October 23, 2008.  In addition, the examiner should discuss all occupational and social impairment attributable to the service-connected cognitive disorder prior to October 23, 2008.  In doing so, the examiner should attempt to differentiate between the impairment caused by the service-connected cognitive disorder and the nonservice-connected psychiatric disorders. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2. Thereafter, the AOJ should readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


